UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 5, 2013 ACTINIUM PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 000-52446 88-0378336 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 501 Fifth Avenue, 3rd Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 459-4201 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item7.01. Regulation FD Disclosure. On December 5, 2013, Actinium Pharmaceuticals, Inc. (the “Company”) presented a corporate update at the 6th Annual LD Micro Conference in Los Angeles, California. A copy of the Company’s presentation is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated into this Item7.01 by reference. The information disclosed under this Item7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as expressly set forth in such filing. Item 8.01. Other Events. On December 5, 2013, the Company issued a press release regardingits corporate update at the 6th Annual LD Micro Conference in Los Angeles, California, A copy of the press release is attached as Exhibit 99.2 to this Current Report on Form 8-K and is incorporated into this Item7.01 by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit Number Description Actinium Pharmaceuticals, Inc. Corporate Presentation. Actinium Pharmaceuticals, Inc. Press Release issued December 5, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 9, 2013 ACTINIUM PHARMACEUTICALS, INC. By: /s/ Kaushik J. Dave Name:Kaushik J. Dave Title:President and Chief Executive Officer 3
